IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL DRAWBAUGH,                          No. 116 MM 2015

                    Petitioner


             v.


COMMONWEALTH OF PENNSYLVANIA,
COURT OF YORK COUNTY, THE
HONORABLE MICHAEL E. BORTNER,

                    Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of October, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The court of

common pleas is DIRECTED to adjudicate Petitioner’s pending filing within 90 days.

The Prothonotary is DIRECTED to strike the name of the jurist from the caption.